Exhibit 10.42

VIRGIN MEDIA INC.

FORM OF PERFORMANCE SHARE AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of January 28,
2011 (“Grant Date”) by and between Virgin Media Inc., a Delaware Company (the
“Company”), and [NAME] (the “Employee”).

1. Grant of Performance Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Virgin Media Inc. 2010 Stock
Incentive Plan (the “Plan”), the Company hereby grants to the Employee a maximum
of [NUMBER] Performance Shares, each of which represents the contingent right to
receive one share of Common Stock on the terms and subject to the conditions set
forth herein. Unless the context otherwise requires, terms used but not defined
herein shall have the same meaning as in the Plan.

2. Vesting of Performance Shares.

(a) Vesting Schedule. Except as otherwise provided in this Agreement, a number
of Performance Shares shall become non-forfeitable if and only if (i) the
relevant Performance Condition set out in Exhibit A has been met and (ii) the
Employee has remained in the continuous employment of the Company from the Grant
Date through the Earliest Settlement Date (as defined in Section 4 hereof). The
number of Performance Shares that shall become non-forfeitable shall be
calculated in accordance with the formula set forth in Exhibit A.

(b) No Accelerated Vesting. Notwithstanding Section 7(b)(2) of the Plan, the
Performance Shares shall not vest or become non-forfeitable upon the occurrence
of an Acceleration Event unless the Committee, in its absolute discretion,
determines otherwise after the Grant Date.

(c) Continuous Employment. For purposes of this Agreement, the continuous
employment of the Employee with the Company shall include employment with a
Subsidiary Company, Parent Company or Affiliated Entity, and shall not be deemed
to have been interrupted, and the Employee shall not be deemed to have ceased to
be an employee of the Company by reason of the transfer of the Employee’s
employment among the Company, a Subsidiary Company, Parent Company or Affiliated
Entity.

3. Forfeiture of Performance Shares.

(a) Any Performance Shares that have not theretofore become non-forfeitable as
at the Earliest Settlement Date shall be forfeited if the Employee ceases to be
continuously employed by the Company prior to the Earliest Settlement Date. In
the event of a forfeiture, forfeited Performance Shares shall cease to be
outstanding and the Employee shall cease to have right, title or interest in, to
or on account of the forfeited Performance Shares or any underlying shares of
Common Stock. Your right to settle the Performance Shares that have become
non-forfeitable at the time of your termination shall terminate on the earlier
of the following dates: (a) three months after the termination of your
employment other than for Cause; (b) one year after your termination resulting
from your retirement, disability or death; (c) the date on which your employment
is terminated for Cause; or (d) January 27, 2021.

(b) For the purposes of this Agreement, where the Employee ceases to hold an
office or employment with the Company because his employment is terminated by
his employer without notice (for Cause) or where the Employee terminates his
employment with or without notice, his employment shall be deemed to cease on
the date on which the termination takes effect. If the Employee’s employment is
terminated by his employer with notice his employment shall be deemed to cease
on the date when such notice expires.

4. Settlement of Performance Shares.

(a) Upon the Performance Shares becoming non-forfeitable in accordance with
Section 2 of this Agreement, each such Performance Share shall entitle the
Employee to one share of Common Stock provided that the Employee has paid to the
Company US$0.01 par value per share of Common Stock, such payment to be made by
the tenth anniversary of the Grant Date. Settlement of such Performance Shares
shall occur on the date on which the payment by the Employee heretofore referred
is made (the “Settlement Date”). The Committee shall specify a date, on or after
the date on which the Company’s annual audited financial statements for the year
ending December 31, 2013 are filed with the SEC, as the earliest date which may
be a Settlement Date (the “Earliest Settlement Date”). In no event may the
Settlement Date be later than January 27, 2021. Such shares shall be evidenced
by book entry registration or by a certificate registered in the name of the
Employee.

(b) Settlement of the non-forfeitable Performance Shares shall occur by delivery
to the Company of a written notice signed by the person entitled to settle such
Performance Share, specifying the number of non-forfeitable Performance Shares
which such person wishes to settle, together with a certified bank check or cash
(or such other manner of payment as permitted by the Plan) for the aggregate
price for the corresponding number of shares of Common Stock and any required
withholding (including a payment sufficient to indemnify the Company or any
subsidiary of the Company in full against any and all liability to account for
any tax or duty payable and arising by reason of the settlement of such
Performance Shares).



--------------------------------------------------------------------------------

5. Dividend, Voting and Other Rights. The Employee shall have none of the rights
of a shareholder with respect to any shares of Common Stock underlying the
Performance Shares, including the right to vote such shares and accrue or
receive any dividends that may be paid thereon until such time, if any, that
shares of Common Stock are delivered to the Employee in settlement thereof;
provided, that, upon the occurrence of an event set forth in Section 9 of the
Plan, the Performance Shares shall be subject to adjustment pursuant to
Section 9 of the Plan.

6. No Special Employment Rights. Nothing contained in the Plan or this Agreement
shall be construed or deemed by any person under any circumstances to obligate
the Company to continue the employment of the Employee for any period.

7. Withholding. It shall be a condition to the vesting of any Performance
Shares, the payment of cash hereunder, or the issuance of shares of Common Stock
hereunder, as the case may be, that the Employee shall pay, or make provisions
for payment of, all income, employment, national insurance or other tax (or
similar) and social security (or similar) withholding requirements in a manner
that is satisfactory to the Company for the payment thereof.

8. Miscellaneous.

(a) Except as otherwise expressly provided herein, this Agreement may not be
amended or otherwise modified in a manner that adversely affects the rights of
the Employee, unless evidenced in writing and signed by the Company and the
Employee.

(b) All notices under this Agreement shall be delivered by hand, sent by
commercial overnight courier service or sent by registered or certified mail,
return receipt requested, and first-class postage prepaid, to the Employee at
the address on file with the Company’s Payroll Department and to the Company at
909 Third Avenue, Suite 2863, New York, NY 10022, or at such other address as
may be designated in a notice by either party to the other.

(c) The Company shall not be obligated to issue any shares of Common Stock or
other securities pursuant to this Agreement if the issuance thereof would result
in a violation of any applicable federal and state securities laws.

(d) Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Employee
under this Agreement without the Employee’s consent, except to the extent
necessary to comply with applicable law.

(e) This Agreement is subject to the terms and conditions of the Plan. In the
event of any inconsistency between the provisions of this Agreement and the
Plan, the Plan shall govern. The Committee, acting pursuant to the Plan, as
constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions that arise in connection with
this Agreement.

(f) Each provision of this Agreement shall be considered separable. The
invalidity or unenforceability of any provision shall not affect the other
provisions, and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision was omitted.

(g) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

(h) The failure of the Company or the Employee to insist upon strict performance
of any provision hereunder, irrespective of the length of time for which such
failure continues, shall not be deemed a waiver of such party’s right to demand
strict performance at any time in the future. No consent or waiver, express or
implied, to or of any breach or default in the performance of any obligation or
provision hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder.

(i) This Agreement is a matter entirely separate from any pension right or
entitlement that the Employee may have and from his or her terms and conditions
of employment, and, in particular (but without limiting the generality of the
foregoing), if the Employee leaves the employment of the Company and any Parent
Company, Subsidiary Company or Affiliated Entity or otherwise ceases to be an
employee thereof, he or she shall not be entitled to any compensation for any
loss of any right or benefit or prospective right or benefit under this
Agreement which he or she might otherwise have enjoyed whether such compensation
is claimed by way of damages for wrongful dismissal or other breach of contract
or by way of compensation for loss of office or otherwise howsoever.

(j) The parties agree that, except as otherwise specified in the Plan, no third
party shall have any rights under this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to the Agreement have duly executed and
delivered this Agreement as of the date first written above.

 

VIRGIN MEDIA INC. By:  

 

Name:   Neil Berkett Title:   Chief Executive Officer

 

ACCEPTED AND AGREED

By:

 

 

Name:

  [NAME]